Title: From Thomas Jefferson to James Monroe, 11 February 1799
From: Jefferson, Thomas
To: Monroe, James



Philadelphia Feb. 11. 99.

I wrote you last on the 23d. of Jan. since which yours of Jan. 26. is recieved. a bill will pass the Senate to-day for enabling the President to retaliate rigorously on any French citizens who now are or hereafter may be in our power, should they put to death any sailors of ours forced on board British vessels & taken by the French. this is founded expressly on their arret of Oct. 29. 98. communicated by the President by message. it is known (from the Secretary of state himself) that he recieved, immediately after, a letter from Rufus King informing him the arret was suspended, and tho it has been known a week that we were passing a retaliating act founded expressly on that arret yet the President has not communicated it, and the supporters of the bill who themselves told the secret of the suspension in debate (for it was otherwise unknown), will yet pass the bill. we have already an existing army of 5000. men, & the additional army of 9000. now going into execution. we have a bill on it’s progress through Senate for authorising the presidt. to raise 30. regiments (30,000 men) called an eventual army, in case of war with any European power or of imminent danger of invasion from them in his opinion: and also to call out & exercise at times the volunteer army, the number of which we know not. 6. 74s. & 6. 18s. making up 550. guns (in part of the fleet of 12. 74s. 12 frigates and 20. or 30. smaller vessels proposed to be built or bought as soon as we can) are now to be begun. one million of dollars is voted. the government estimate of their cost is about 4500. D. (£1000. sterl.) a gun. but there cannot be a doubt they will cost 10,000. D. a gun, & consequently the 550. guns will be 5½millions. a loan is now opened for 5. millions at 8. percent & the eventual army bill authorises another of 2. millions.—King is appointed to negociate a treaty of commerce with Russia, in  London. Phocion Smith is proposed to go to Constantinople to make a treaty with the Turks. under two other covers you will recieve a copy of the French originals of Gerry’s communicns for yourself, and a doz. of G.N’s pamphlets on the laws of the last session. I wish you to give these to the most influential characters among our countymen, who are only misled, are candid enough to be open to conviction; & who may have most effect on their neighbors. it would be useless to give them to persons already sound. do not let my name be connected with the business.—it is agreed on all hands that the British depredations have greatly exceeded the French during the last 6. months. the insurance companies at Boston, this place & Baltimore prove this from their books. I have not heard how it is at N.Y.—the Senate struck out of the bill continuing the suspension of intercourse with France the clauses which authorised the P. to do it with certain other countries (say Spanish & Dutch) which clauses had passed the H. of R. by a majority of, I believe, 20. they agreed however to the amendment of the Senate. but Toussaint’s clause was retained by both houses. Adieu affectionately.
Feb 12. The vessel called the Retaliation, formerly French property, taken by us, armed & sent to cruize on them, retaken by them & carried into Guadaloupe, arrived here this morning with her own capt. crew &c. they say that new commissioners from France arrived at Guadaloupe, sent Victor Hughes home in irons, liberated this crew, said to the capt that they found him to be an officer bearing a regular commission from the US. possessed of a vessel called the Retaliation then in their port; that they should enquire into no preceding fact, and that he was free with his vessel & crew to depart: that as to differences with the US. commrs. were coming out from France to settle them; in the mean time no injury should be done to us or our citizens. this was known to every Senator when we met. the Retaliation bill came on, on it’s passage, & was passed with only 2. dissenting voices; 2 or 3. who would have dissented happening to be absent.
